Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladan Vasiljevic, Registration No.:  45,177 on 9/2/2021.
	The application has been amended as follows:
	Please replace the entered claims filed on 4/21/2021, with the attached amended claims, wherein:
	Claims 1, 3, 5-13, 15-17, 19 and 21-28 are allowed.
	Claims 2, 4, 14, 18 and 20 are cancelled.
	Claims 1, 7-8, 10, 15-16 and 21 have been amended.
           Claims 26-28 have been added.



Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
           The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not generate the stack trace by combining information obtained from the shadow stack, the information obtained from the shadow stack comprising respective return addresses, with information obtained from the call stack, the respective return addresses obtained from the shadow stack acting as an index to obtain the information from the call stack.”
	The references Brown (PGPUB No. 2018/0018460), Broman (PGPUB No. 2006/0218562) and Capsole (PGPUB No. 2003/0204838), which are made of record, teach using profilers to generate a stack trace of a call stack by walking or unwinding data from the call stack.  However, none of the references discuss the use of a shadow stack, let alone discuss generating a stack trace by combining information from a shadow stack and call stack by using the return addresses of the shadow stack to index the call stack.  While NPL reference “Profiling Overview”, made of record, discloses generating a stack trace by copying a shadow stack, it appears to teach away from using a call stack to generate a stack trace because using a shadow stack is quicker. Therefore, it would not have been obvious to modify any of the above references to generate a stack trace by combining information from a call stack and shadow stack, let alone using the return addresses of the shadow stack to index the call stack in order to retrieve the information from the call stack.
	Although, Payne (PGPUB No. 2015/0347271, cited on the pertinent art section below) teaches generating a merged stack trace by combining pre-queue stack trace information with current stack trace information.  The reference does not teach generating a stack trace by combining information from a call stack and a shadow stack, nor using respective return addresses obtained from the shadow stack as an index to 
Therefore, none of the prior art of record has taught either individually or in combination and together with all other claimed features “generate the stack trace by combining information obtained from the shadow stack, the information obtained from the shadow stack comprising respective return addresses, with information obtained from the call stack, the respective return addresses obtained from the shadow stack acting as an index to obtain the information from the call stack.”  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 4/21/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Notes
4.	The examiner notes that claims 8-13, 23 and 27 overcome 35 U.S.C 101 rejections (e.g. in view of falling into one of the statutory categories) in light of the specification (see paragraph [0051]).  The specification states “The meaning of the term "storage", as used herein does not refer to signals or energy per se, but rather refers to physical apparatuses and states of matter used thereby to read and/or store information”, which limits the claims to hardware.  Additionally, the claims explicitly state “computer-readable storage hardware”, which is a further indication that the claims should not be construed as including signals nor software per se.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Payne (PGPUB No. 2015/0347271) for teaching generating a merged stack trace by combining pre-queue stack trace information with current stack trace information
Gooding (PGPUB No. 2007/0234294) for teaching gathering stack tracebacks using an address; wherein the stack tracebacks are generated using a call stack

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183